— Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered June 2, 2011. The order, among other things, determined that respondent lacked the capacity to make a reasoned decision concerning his own treatment and adjudged that certain medication may be administered to respondent over his objection.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 16, 2012,
*1292It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Peradotto, Garni and Sconiers, JJ.